Case 2:17-cv-06108-MWF-JPR Document 170 Filed 12/11/20 Page 1 of 3 Page ID #:3527



    1 Douglas J. Rosner, ESQ., SBN 094466
      rosnerlaw@earthlink.net
    2 LAW OFFICES OF DOUGLAS JOSEPH ROSNER
      2625 Townsgate Road, Suite 330
    3 Westlake Village, California 91361
      Telephone No. (818) 501-8400
    4 Facsimile No.: (818) 880-4485
    5 Attorney for Defendant/Cross-Defendants,
      Labrador Entertainment, Inc. dba Spider Cues Music Library,
    6 Labrador Entertainment, LLC, Noel Palmer Webb,
      an individual and Webb Family Trusts
    7
    8
    9                       UNITED STATES DISTRICT COURT
   10           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   11
   12   BEATBOX MUSIC, PTY, LTD.,          )       Case No. 2:17-cv-6108-MWF (JPRx)
                                           )       Assigned to the Hon. Michael W.
   13                   Plaintiff,         )       Fitzgerald
                   vs.                     )
   14                                      )       Notice of Motion for Judgment on
        LABRADOR ENTERTAINMENT,            )       the Pleadings by Labrador
   15   INC., DBA SPIDER CUES MUSIC        )       Entertainment Defendants, Noel
        LIBRARY, a California corporation, )       Palmer Webb, and Webb Family
   16                                      )       Trust
                        Defendants.        )
   17   _______________________________ )          Hearing Date: January 11, 2021
                                           )       Time: 10:00 a.m.
   18   AND RELATED COUNTERCLAIMS )                Place: Courtroom 5A - Los Angeles
                                           )       Judge: Hon. Michael W. Fitzgerald
   19                                      )       [Proposed Order Filed Concurrently
                                                   Herewith]
   20
   21
   22
   23
   24
   25
   26
   27   NOTICE OF MOTION FOR JUDGMENT ON THE PLEADINGS
   28   Case No. 2:17-cv-6108-MWF                                            Page 1 of 3
Case 2:17-cv-06108-MWF-JPR Document 170 Filed 12/11/20 Page 2 of 3 Page ID #:3528



    1                                    NOTICE OF MOTION
    2         PLEASE TAKE NOTICE that on January 11, 2021 at 10:00 a.m. Pacific Time
    3   before the Honorable Michael W. Fitzgerald at the United States District Court for the
    4   Central District of California, First Street Courthouse, 350 West First Street,
    5   Courtroom 5A, Los Angeles, CA 90012, Defendants Labrador Entertainment, LLC,
    6   Labrador Entertainment, Inc., Noel Webb, and the Webb Family Trust (collectively
    7   “Defendants”), through their counsel of record, will move the Court for judgment on
    8   the pleadings in their favor under Federal Rule 12(c) on Plaintiff Beatbox Music’s
    9   alter ego and fraudulent conveyance claims against them—the fifth, seventh, and
   10   eighth causes of action in Beatbox’s operative complaint, FAC, ECF No. 105.
   11   Additionally, Defendants request that the Court join Labrador Entertainment, LLC as
   12   an additional defendant to Beatbox’s contractual claims under Federal Rule 25(c),
   13   given the transfer of the interest in the contract at issue to that entity.
   14         Defendants make this motion following a conference of counsel pursuant to
   15   Local Rule 7-3 which took place on November 23, 2020.
   16                  CONCISE STATEMENT OF THE RELIEF SOUGHT
   17         Defendants seek an order entering judgment on the pleadings in their favor
   18   under Federal Rule 12(c) and dismissing with prejudice the fifth, seventh, and eight
   19   causes of action in Beatbox’s operative complaint, FAC, ECF No. 105. Beatbox’s
   20   “Alter Ego Theory” claim is not cognizable as a standalone cause of action. Its
   21   “Fraudulent Conveyance” claims fail because Beatbox cannot show it has suffered
   22   any prejudice as a result of the transfer at issue. Both entities involved in that
   23   transfer—Labrador Entertainment, Inc. and Labrador Entertainment, LLC—are
   24   parties to this lawsuit and face liability should Plaintiff ultimately prevail on its
   25   contract claims.
   26
   27   NOTICE OF MOTION FOR JUDGMENT ON THE PLEADINGS
   28   Case No. 2:17-cv-6108-MWF                                                       Page 2 of 3
Case 2:17-cv-06108-MWF-JPR Document 170 Filed 12/11/20 Page 3 of 3 Page ID #:3529



    1         Labrador Entertainment, LLC separately requests an order under Federal Rule
    2   25(c) joining it as an additional defendant to Beatbox’s first cause of action (breach
    3   of contract) and third cause of action (express indemnity). This joinder is appropriate
    4   and serves all parties, given their agreement that the contract at issue in this lawsuit
    5   has been transferred to that LLC.
    6         This motion is based on this notice, the accompanying memorandum of points
    7   and authorities, the pleadings and papers on file in this action, and such other oral
    8   argument and evidence as may be presented at the hearing of this Motion.
    9
   10         Dated: December 11, 2020
   11
   12                             LAW OFFICES OF DOUGLAS JOSEPH ROSNER
   13                                     /s/ Douglas J. Rosner
                                         _________________
   14                             By:    DOUGLAS J. ROSNER
                                         SBN 094466
   15                                    Attorney for Defendant
                                         Attorney for Defendant/Cross-Defendants,
   16                                    Labrador Entertainment, Inc. dba
                                         Spider Cues Music Library,
   17                                    Labrador Entertainment, LLC, Noel Palmer Webb,
                                         an individual and Webb Family Trusts
   18                                    2625 Townsgate Road, Suite 330
                                         Westlake Village, California 91302
   19                                    Telephone No. (818) 501-8400
                                         email: rosnerlaw@earthlink.net
   20
   21
   22
   23
   24
   25
   26
   27   NOTICE OF MOTION FOR JUDGMENT ON THE PLEADINGS
   28   Case No. 2:17-cv-6108-MWF                                                     Page 3 of 3
